United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3740
                                   ___________

Anthony James Moore,                    *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Leann K. Bertsch,                       * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: February 16, 2012
                                 Filed: February 21, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       North Dakota inmate Anthony Moore appeals the district court’s1 order
dismissing his 42 U.S.C. § 1983 action without prejudice under 28 U.S.C. § 1915A
based on its determination that personal jurisdiction over the only named defendant–
the Director of North Dakota Department of Corrections & Rehabilitation–was
lacking. To the extent Moore has not waived any challenge to the determination as
to personal jurisdiction, see Meyers v. Starke, 420 F.3d 738, 743 (8th Cir. 2005), we

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Leo I. Brisbois, United States Magistrate Judge for the District of Minnesota.
find that dismissal was proper, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.
1999) (per curiam) (de novo review of § 1915A dismissal); see also Johnson v.
Woodcock, 444 F.3d 953, 955-56 (8th Cir. 2006) (discussing requirements for
personal jurisdiction). The district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                       -2-